
	

114 HRES 689 IH: Expressing condolences to and support for the people of Ecuador following the devastating earthquake on April 16, 2016.
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 689
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mr. Crowley (for himself and Mr. Donovan) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing condolences to and support for the people of Ecuador following the devastating
			 earthquake on April 16, 2016.
	
	
 Whereas, on April 16, 2016, a 7.8 magnitude earthquake struck Ecuador that was felt in neighboring countries;
 Whereas the epicenter was 17 miles southeast of Muisne, according to the United States Geological Survey;
 Whereas the death toll has already exceeded 350, and authorities indicate that thousands of Ecuadorians have gone missing;
 Whereas the earthquake damaged or destroyed homes, hospitals, roads, and businesses; Whereas the United Nations indicates that tens of thousands of people are sheltering in evacuation centers;
 Whereas the earthquake has knocked out electricity and water to multiple communities; Whereas United States Secretary of State John Kerry indicated that we stand by the people of Ecuador in this difficult time and are ready to assist in any way we can.;
 Whereas according to the United States Census Bureau approximately 700,000 Ecuadorian-Americans reside in the United States;
 Whereas the Ecuadorian-American community is deeply concerned about their families, friends, and loved ones and are reaching out to assist in recovery efforts; and
 Whereas flooding from El Niño is creating additional challenges to search, rescue, and recovery: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its sorrow and condolences on the loss of life following the earthquake in Ecuador on April 16, 2016;
 (2)recognizes and commends all those engaged in the domestic and international response to the earthquake in Ecuador, including international agencies, the United States Government, and nongovernment organizations; and
 (3)supports efforts by the United States Government to assist the people of Ecuador as they seek to recover from the earthquake.
			
